Exhibit 10.2

 

FOURTH AMENDMENT TO CREDIT AGREEMENT, CONSENT AND WAIVER

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, CONSENT AND WAIVER dated as of
August [    ], 2009 (this “Agreement”) is entered into among Goldleaf Financial
Solutions, Inc., a Tennessee corporation (the “Borrower”), the Guarantors party
hereto, the Lenders party hereto and Bank of America, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”).  All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Second Amended and Restated Credit Agreement, dated as of
November 30, 2006, as amended by (i) that certain First Amendment to Second
Amended and Restated Credit Agreement and Consent dated as of January 17, 2008,
(ii) that certain Second Amendment to Second Amended and Restated Credit
Agreement dated as of December 24, 2008 and (iii) that certain Third Amendment
to Second Amended and Restated Credit Agreement dated as of February 18, 2009
(as so amended, and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders extended certain financial accommodations to the Borrower;

 

WHEREAS, the Borrower has requested that the Lenders (i) consent to (A) delivery
of the financial statements required to be delivered pursuant to
Section 6.1(b) of the Credit Agreement for the fiscal quarter ending June 30,
2009 by no later than August 21, 2009 notwithstanding that the Credit Agreement
requires such financial statements to be delivered by no later than August 14,
2009 (the “Delayed Delivery of Section 6.1(b) Financial Statements”) and
(B) delivery of the Compliance Certificate required to be delivered pursuant to
Section 6.2(b) of the Credit Agreement for the fiscal quarter ending June 30,
2009 by no later than August 21, 2009 notwithstanding that the Credit Agreement
requires such financial statements to be delivered by no later than August 14,
2009 (the “Delayed Delivery of Section 6.2(b) Compliance Certificate” and
together with the Delayed Delivery of Section 6.1(b) Financial Statements, the
“Delayed Delivery of Financial Information”), (ii) waive the Existing Events of
Default (as defined below) and (iii) amend the Credit Agreement subject to the
terms and conditions set forth below; and

 

WHEREAS, the Lenders are willing to do so subject to the terms and conditions
specified in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Reaffirmation.  Each of the Loan Parties acknowledges and
reaffirms (a) that it is bound by all of the terms of the Credit Agreement and
the Loan Documents to which it is a party and (b) that it is responsible for the
observance and full performance of all Obligations, including without
limitation, the repayment of the Loans and reimbursement of any drawings on a
Letter of Credit.  Furthermore, the Loan Parties acknowledge and confirm
(i) that the Administrative Agent and the Lenders have performed fully all of
their respective obligations under the Credit Agreement and the other Loan
Documents and (ii) by entering into this Agreement, the Lenders do not waive
(except as specifically provided in Sections 2 and 3 below) or release any term
or condition of the Credit Agreement or any of the other Loan Documents or any
of their rights or remedies under such Loan Documents or applicable law or any
of the obligations of the Loan Parties thereunder.

 

--------------------------------------------------------------------------------


 

2.             Consent.  Subject to the other terms and conditions of this
Agreement, the Lenders hereby consent to the Delayed Delivery of Financial
Information.  The above consent shall not modify or affect the Loan Parties’
obligations to comply fully with the terms of Section 6.1(b) and
Section 6.2(b) of the Credit Agreement or any other duty, term, condition or
covenant contained in the Credit Agreement or any other Loan Document in the
future.  The consent is limited solely to the specific consent identified above
and nothing contained in this Agreement shall be deemed to constitute a waiver
(except as specifically provided in Section 3 below) of any other rights or
remedies the Administrative Agent or any Lender may have under the Credit
Agreement or any other Loan Document or under applicable law.

 

3.             Waiver.

 

(a)           The Loan Parties acknowledge that Events of Default exist under
the Credit Agreement as a result of the failure of the Loan Parties to comply
with the terms of Sections 6.12(a) and 6.12(d) of the Credit Agreement as of the
fiscal quarter ending June 30, 2009 (collectively, the “Existing Events of
Default”).

 

(b)           Subject to the terms and conditions set forth herein, the
Administrative Agent, the L/C Issuer and the Lenders hereby waive the Existing
Events of Default.  The above shall not modify or affect the Loan Parties’
obligations to comply fully with the terms of Section 6.12(a) and
Section 6.12(d) of the Credit Agreement or any other duty, term, condition or
covenant contained in the Credit Agreement or any other Loan Document in the
future.  The waiver is limited solely to the Existing Events of Default, and
nothing contained in this Agreement shall be deemed to constitute a waiver of
any other rights or remedies the Administrative Agent or any Lender may have
under the Credit Agreement or any other Loan Documents or under applicable law.
 The provisions and agreements set forth in this Agreement shall not establish a
custom or course of dealing or conduct between the Administrative Agent, the L/C
Issuer, any Lender, the Borrower or any other Loan Party.

 

(c)           During the period from the date hereof and thereafter, unless and
until (i) the first date subsequent to the date hereof that the Administrative
Agent shall have received a Compliance Certificate required to be delivered
pursuant to Section 6.2(b) of the Credit Agreement demonstrating that the Loan
Parties are in compliance with the financial covenants set forth in
Section 6.12(a) and Section 6.12(d) of the Credit Agreement and (ii) no other
Default or Event of Default exists and is continuing at the time of receipt by
the Administrative Agent of the Compliance Certificate referenced in the
foregoing clause (i) of this paragraph, but subject to the terms of this
Agreement:

 

(i)            the Total Outstandings shall not exceed $40,000,000 (or such
lesser amount if the Revolving Commitment is reduced below $40,000,000 pursuant
to Section 2.4 of the Credit Agreement) (the “Reduced Availability Amount”);

 

(ii)           the aggregate Outstanding Amount of the Loans of any Lender plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Applicable Percentage of the Reduced
Availability Amount; and

 

(iii)          all other conditions to the making of Revolving Credit Loans and
the issuing or extending of Letters of Credit in the Credit Agreement (including
without limitation the conditions set forth in Section 4.2 of the Credit
Agreement) shall have been satisfied before any Revolving Credit Loans are made
or any Letters of Credit issued or extended.

 

2

--------------------------------------------------------------------------------


 

4.             Amendment.  The definition of “Applicable Rate” in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

 

‘APPLICABLE RATE’ means, from time to time, the following percentages per annum,
based upon the Funded Debt to EBITDA Ratio (the “Applicable Financial Covenant”)
as set forth in the most recent Compliance Certificate received by
Administrative Agent pursuant to Section 6.2(b):

 

Pricing Level

 

Funded Debt to EBITDA
Ratio

 

LIBOR Margin

 

Base Rate Margin

 

Commitment Fee

 

 

 

 

 

 

 

 

 

 

 

I

 

> 3.50 to 1.0

 

3.00

%

0.50

%

0.625

%

 

 

 

 

 

 

 

 

 

 

II

 

> 3.00 to 1.0 but < 3.50 to 1.0

 

2.75

%

0.25

%

0.50

%

 

 

 

 

 

 

 

 

 

 

III

 

> 2.50 to 1.0 but < 3.00 to 1.0

 

2.50

%

0.00

%

0.50

%

 

 

 

 

 

 

 

 

 

 

IV

 

> 1.50 to 1.0 but < 2.50 to 1.0

 

2.00

%

0.00

%

0.35

%

 

 

 

 

 

 

 

 

 

 

V

 

< 1.50 to 1.0

 

1.375

%

0.00

%

0.25

%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Applicable Financial Covenant shall become effective commencing on the 5th
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.2(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level I shall apply commencing on the 5th Business Day following the
date such Compliance Certificate was required to have been delivered. 
Commencing upon the 5th Business Day following receipt of such delinquent
Compliance Certificate, the Applicable Rate shall be adjusted to the appropriate
Pricing Level.

 

Notwithstanding the foregoing, from September 1, 2009 and thereafter, unless and
until (i) the first date subsequent to September 1, 2009 upon which the
Administrative Agent shall have received a Compliance Certificate required to be
delivered pursuant to Section 6.2(b) of the Credit Agreement demonstrating that
the Loan Parties are in compliance with the financial covenants set forth in
Section 6.12(a) and Section 6.12(d) of the Credit Agreement and (ii) no other
Default or Event of Default exists and is continuing at the time of receipt by
the Administrative Agent of the Compliance Certificate referenced in the
foregoing clause (i) of this paragraph (the foregoing clauses (i) and (ii) of
this paragraph collectively, the “Applicable Rate Adjustment Conditions”), the
Applicable Rate shall be the following percentages per annum: (a) 4.75%, in the
case of LIBOR Loans and Letter of Credit Fees, (b) 3.75%, in the case of Base
Rate Loans and (c) 0.75%, in the case of the Commitment Fee.  Upon satisfaction
of the Applicable Rate Adjustment Conditions (such satisfaction to be measured
in the sole discretion of the Administrative Agent), the Applicable Rate shall
be determined based upon the first paragraph of this definition.

 

5.             Conditions Precedent.  This Agreement shall be effective as of
the date hereof when all of the conditions set forth below have been satisfied:

 

(a)           receipt by the Administrative Agent of counterparts of this
Agreement, duly executed by the Borrower, the Guarantors, the Majority Lenders
and the Administrative Agent; and

 

(b)             receipt by the Administrative Agent of all fees payable in
connection with this Agreement, including, on behalf of each Lender signing this
Agreement on or before August 14,

 

3

--------------------------------------------------------------------------------


 

2009, a fee equal to 0.25% on the amount of such Lender’s Applicable Percentage
of the Reduced Availability Amount.

 

6.               Guarantor Acknowledgement.

 

(a)           Each of the Guarantors hereby acknowledges that it has reviewed
the terms and provisions of the Credit Agreement and this Agreement.  Each of
the Guarantors hereby confirms that the Subsidiary Guaranty, as applicable, to
which it is a party or otherwise bound will continue to guarantee, as the case
may be, to the fullest extent possible in accordance with such Guarantee the
payment and performance of all “Guarantied Obligations” under each of the
Guarantees, as the case may be (in each case as such terms are defined in the
applicable Guarantee), including without limitation the payment and performance
of all such “Obligations” under each of the Guarantees, as the case may be, in
respect of the Obligations of the Borrower now or hereafter existing under or in
respect of the Credit Agreement and the Notes defined therein.

 

(b)           Each of the Guarantors acknowledges and agrees that any of the
Guarantees to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement.  Each of the Guarantors represents and warrants
that all representations and warranties contained in the Credit Agreement, this
Agreement and the Guarantee to which it is a party or otherwise bound are true,
correct and complete in all material respects on and as of the date hereof to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.

 

7.             Release.  As a material part of the consideration for the
Administrative Agent, the L/C Issuer and the Lenders entering into this
Agreement, the Loan Parties agree as follows (the “Release Provision”):

 

(a)           By their signatures below, the Borrower and the other Loan Parties
hereby agree that the Administrative Agent, the L/C Issuer and each of the
Lenders, and each of  their respective Affiliates, officers, directors, agents
and employees, and their respective successors and assigns (hereinafter all of
the above collectively referred to as the “Bank Group”), are irrevocably and
unconditionally released, discharged and acquitted from any and all actions,
causes of action, claims, demands, damages and liabilities of whatever kind or
nature, in law or in equity, now known or unknown, suspected or unsuspected to
the extent that any of the foregoing arises from any action or failure to act
solely in connection with the Loan Documents on or prior to the date hereof.

 

(b)           Each Loan Party hereby acknowledges, represents and warrants to
the Bank Group that:

 

(i)            such Loan Party has read and understands the effect of the
Release Provision.  Such Loan Party has had the assistance of independent
counsel of its own choice, or has had the opportunity to retain such independent
counsel, in reviewing, discussing, and considering all the terms of the Release
Provision; and if counsel was retained, counsel for such Loan Party has read and
considered the Release Provision and advised such Loan Party with respect to the
same.  Before execution of this Agreement, such Loan Party has had adequate
opportunity to make whatever investigation or inquiry

 

4

--------------------------------------------------------------------------------


 

it may deem necessary or desirable in connection with the subject matter of the
Release Provision.

 

(ii)           such Loan Party is not acting in reliance on any representation,
understanding, or agreement not expressly set forth herein.  Such Loan Party
acknowledges that the Bank Group has not made any representation with respect to
the Release Provision except as expressly set forth herein.

 

(iii)          such Loan Party has executed this Agreement and the Release
Provision thereof as its free and voluntary act, without any duress, coercion,
or undue influence exerted by or on behalf of any person.

 

(iv)          such Loan Party is the sole owner of the claims released by the
Release Provision, and such Loan Party has not heretofore conveyed or assigned
any interest in any such claims to any other Person.

 

(c)           Such Loan Party understands that the Release Provision was a
material consideration in the agreement of the Administrative Agent, the L/C
Issuer and the Lenders to enter into this Agreement.

 

8.             Representations and Warranties.

 

(a)           The Borrower and each Guarantor hereby represent and warrant to
and in favor of the Lenders as follows:

 

(i)            the Borrower and each Guarantor has the corporate power and
authority (1) to enter into this Agreement and (2) to do all acts and things as
are required or contemplated hereunder to be done, observed and performed by it;

 

(ii)           this Amendment has been duly authorized, validly executed and
delivered by one or more Responsible Officers of the Borrower and each
Guarantor, and constitutes the legal, valid and binding obligations of the
Borrower and each Guarantor, enforceable against the Borrower and each Guarantor
in accordance with its terms, subject, as to enforcement of remedies, to the
following qualifications:  (1) an order of specific performance and an
injunction are discretionary remedies and, in particular, may not be available
where damages are considered an adequate remedy at law and (2) enforcement may
be limited by bankruptcy, insolvency, liquidation, reorganization,
reconstruction and other similar laws affecting enforcement of creditors’ rights
generally (insofar as any such law relates to the bankruptcy, insolvency or
similar event of the Borrower); and

 

(iii)          the execution and delivery of this Agreement does not and will
not require the consent or approval of any regulatory authority or governmental
authority or agency having jurisdiction over the Borrower or any Guarantor which
has not already been obtained, nor be in contravention of or in conflict with
the articles of incorporation or by-laws of the Borrower or any Guarantor, or
any provision of any statute, judgment, order, indenture, instrument, agreement,
or undertaking, to which the Borrower or any Guarantor is party or by which the
Borrower’s or any Guarantor’s assets or properties are bound.

 

5

--------------------------------------------------------------------------------


 

(b)           The Borrower hereby represents and warrants to and in favor of the
Lenders as follows:

 

(i)            each representation and warranty set forth in Article 5 of the
Credit Agreement, as amended hereby, is hereby restated and affirmed as true and
correct in all material respects as of the date hereof, except to the extent
(1) previously fulfilled in accordance with the terms of the Credit Agreement,
(2) the Borrower has provided the Lenders updates to information provided to the
Lenders in accordance with the terms of such representations and warranties or
(3) relating specifically to the Closing Date or otherwise inapplicable; and

 

(ii)           other than the Existing Events of Default, no Default exists both
before and after giving effect to this Agreement, and there has been no Material
Adverse Effect both before and after giving effect to this Agreement.

 

9.             Miscellaneous.

 

(a)           Except as expressly set forth herein, the Credit Agreement shall
remain unchanged and in full force and effect and shall constitute the legal,
valid, binding and enforceable obligation of the Borrower to the Lenders, and
the Borrower hereby restates, ratifies and reaffirms each and every term and
condition set forth in the Credit Agreement, as amended hereby.  The terms of
this Agreement are not intended to and do not serve as a novation as to the
Credit Agreement or any Note or the indebtedness evidenced thereby.  The parties
hereto expressly do not intend to extinguish any debt or security interest
created pursuant to the Credit Agreement or any document executed in connection
therewith.  Instead it is the express intention to affirm the Credit Agreement
and the security created thereby.

 

(b)           This Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

 

(c)           This Agreement shall be binding upon and inure to the benefit of
the successors and permitted assigns of the parties hereto.

 

(d)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF GEORGIA, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS.

 

[remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWER:

GOLDLEAF FINANCIAL SOLUTIONS, INC.,

 

as Borrower

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

GUARANTORS:

GOLDLEAF TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

 

TOWNE SERVICES, INC.

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

 

FORSEON CORPORATION

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

 

GOLDLEAF LEASING, LLC

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

 

 

 

 

 

 

GOLDLEAF INSURANCE, LLC

 

 

 

 

 

By:

/s/ Gregory L. Boggs

 

Name:

Lynn Boggs

 

Title:

CEO

 

--------------------------------------------------------------------------------


 

LENDERS:

BANK OF AMERICA, N.A.,

 

as Lender and L/C Issuer

 

 

 

By:

/s/ Thomas M Paulk

 

Name:

Thomas M. Paulk

 

Title:

Vice President

 

 

 

 

THE PEOPLES BANK,

 

as Lender

 

 

 

By:

/s/ Paul Rice

 

Name:

Paul Rice

 

Title:

1st VP

 

 

 

WACHOVIA BANK, N.A.,

 

as Lender

 

 

 

By:

/s/ Brian L. Martin

 

Name:

Brian L. Martin

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

/s/ Roberto Salazar

 

Name:

Roberto Salazar

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------